Citation Nr: 0207028	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  00-12 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an initial compensable rating for left 
shoulder strain.

2. Entitlement to an initial compensable rating for left 
(non-dominant) elbow
epicondylitis.

3. Entitlement to a higher initial rating for post traumatic 
stress disorder, currently
rated as 30 percent disabling.
 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1972 and August 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan. 

The Board notes that the only issue certified to the Board is 
the claim for a higher rating for post traumatic stress 
disorder; however, the veteran's testimony presented at his 
personal hearing at the RO in August 2000 is accepted as his 
substantive appeal concerning the claims for compensable 
ratings for the service-connected left shoulder and left 
elbow disabilities.   See Archbold v. Brown, 9 Vet. App. 124, 
132 (1996)(holding that substantive appeal may under certain 
circumstances precede statement of the case.)  Interestingly, 
the RO hearing took place on August 1, 2000, and the 
statement of the case was mailed on or about August 7, 2000.  
It is not clear when the hearing transcript was inserted into 
the claims folder, but a copy was mailed to the veteran about 
August 29, 2000.  Although not precisely demonstrable, it 
would seem that the transcript, i.e. the actual writing 
constituting the substantive appeal, was probably filed after 
the statement of the case. 

The Board also notes that the veteran and his wife presented 
testimony at the August 2000 RO personal hearing concerning 
overuse of the veteran's right arm to compensate for his left 
shoulder and left elbow disabilities.  It is not clear 
whether the veteran seeks service-connection for a right arm 
disability, secondary to service-connected left shoulder and 
left elbow.  Accordingly, the Board refers this matter to the 
RO for any action deemed necessary.  The veteran has also 
submitted a copy of his notification of an award of Social 
Security benefits.  This may be intended as a claim for a 
total rating based on  individual unemployability and is also 
referred to the RO for whatever action which may be 
appropriate.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.

2. The veteran's service-connected left shoulder strain does 
not manifest malunion,
nonunion, or dislocation of the scapula or clavicle, or 
limitation of motion at the shoulder level, but does 
demonstrate pain on motion and weakness.  

3. The veteran's service-connected left (non-dominant) elbow 
epicondylitis does
not manifest malunion or nonunion of the ulna; or limitation 
of flexion to 90 degrees, limitation of extension to 75 
degrees, limitation of pronation to 60 degrees, or limitation 
of flexion to 100 degrees and extension to 45 degrees; but 
does demonstrate pain on motion and weakness.

4.  The veteran's service-connected post traumatic stress 
disorder is manifested primarily by subjective complaints of 
depressed mood, sleep disturbance, anxiety, nightmares, anti-
social behavior, anger, flashbacks, suicidal ideation, 
occasional homicidal ideation as well as difficulties in 
occupational and social adjustment.  The objective evidence 
shows mild to moderate impairment, with GAF scores ranging 
from 48 to 65 during the appeal period.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 10 percent, and no more, 
for the full period of
the appeal, for the veteran's service-connected left shoulder 
strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.40-
4.46, 4.71a, Diagnostic Code 5203 (2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

2. The criteria for an evaluation of 10 percent, and no more, 
for the full period of 
the appeal, for the veteran's service-connected left (non-
dominant) elbow epicondylitis have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.14, 4.27, 4.40-4.46, 4.71a, Diagnostic Code 5211 
(2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

3.  The criteria for an evaluation of 50 percent, and no 
more, for the full period of the appeal, for the veteran's 
service-connected post traumatic stress disorder have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.130, Diagnostic 
Code 9411 (2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the initial evaluations of his 
service-connected disabilities. As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of separate 
ratings for separate periods of time based on the facts 
found. 

On November 9, 2000, the President signed into law the 
Veterans Claim Assistance Act of 2000 (VCAA), which redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that even 
though this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the veteran in proceeding with this appeal, 
as the requirements under the new laws and regulations have 
been substantially met.  The Board finds that the veteran was 
provided adequate notice of the evidence needed to 
substantiate his claims and the reasons the claims were 
denied.  The RO provided the veteran with copies of the April 
2000 rating decision, the May 2000 and August 2000 Statements 
of the Case, and the May 2001 Supplemental Statement of the 
Case.  The RO has also made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  Reserve service records and VAMC Iron Mountain 
and Milwaukee outpatient treatment records were requested and 
reviewed.  The veteran was afforded VA examinations in June 
1999, June 2000, March 2001, and April 2001.  The veteran was 
also afforded a personal hearing before the RO in August 2000 
and before a Member of the Board in December 2001.  Finally, 
the veteran has not made the RO or the Board aware of any 
other evidence needed.  Based on the foregoing, the Board 
concludes that the duty to assist has been satisfied and the 
Board will proceed with appellate review.

By a rating decision dated in April 2000, the RO granted 
service-connection for left shoulder strain and left (non-
dominant) elbow epicondylitis and assigned noncompensable 
evaluations, effective from October 1997 and June 1997, 
respectively.  The RO also granted service-connection for 
PTSD and assigned a 30 percent rating, effective from October 
1997.  The foregoing ratings have remained in effect since 
that time. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R.     § 4.7.  Otherwise, the lower rating will be 
assigned.  Id. 



I. Initial Compensable Rating for Left Shoulder Strain

A July 1997 letter from Dr. E.R. shows radiographic studies 
of the shoulder revealed no evidence of bony pathology. 

The July 1997, October 1997, and January 1998 St. Francis 
Hospital Functional Capacity Evaluations indicate manual 
muscle tests showed strength in the left shoulder ranged from 
4+ to 5 on a 5 point scale.  The veteran complained of 
occasional pain and difficulty going to sleep.  X-rays ruled 
out any type of fracture. 

The report on the VA examination conducted in June 1999 shows 
the veteran complained of pain and occasional difficulty with 
gardening and making repairs on his house.  He denied 
symptoms of locking, heat, redness, instability, or giving 
way.  He reported no current use of any adaptive equipment.  
An x-ray revealed a deformity of the left clavicle, likely 
related to previous trauma.  Neurological findings on 
strength were 3/5.  There was no evidence of flare-up of 
joint disease, muscle atrophy, or weakness, and negative for 
dislocation, subluxation, inflammatory, or constitutional 
symptoms.  Shoulder flexion and abduction was 0 to 180.  
External and internal rotation was 0 to 90.  Diagnosis was 
left shoulder strain secondary to lifting.

The veteran presented testimony at a personal hearing before 
the RO in August 2000.  He indicated that the sole reason for 
his dismissal at work was due to his back condition.  The 
veteran testified that he never had surgery. 

VAMC Iron Mountain outpatient treatment records dated from 
October 2000 to February 2001 show the veteran was treated 
for both shoulders.  October 2000 records show the veteran 
reported that his left shoulder was "minimally bothersome" 
to him.  November 2000 records show a physical examination 
revealed no obvious deformity.  December 2000 records show an 
x-ray of the chest revealed mild degenerative disease in the 
acromioclavicular joint.  

The reports on the April 2001 VA peripheral nerves and joints 
examinations show the veteran complained of pain in both arms 
with repeated exertion.  He indicated that the discomfort he 
felt was due more to weakness or fatigue.  The examiner noted 
a history of left clavicle and scapula fracture as the result 
of a motor vehicle accident in 1975 as well as a left 
clavicle fracture around 1994 due to a tree incident.  The 
veteran attributed some of the increased pain in his left 
shoulder to the clavicle fracture.  He previously received 
injections in both shoulders which helped alleviate the pain.  
The veteran reported that he was restricted to lifting no 
more than 20 to 30 pounds.  Physical examination revealed 
chronic shoulder aches and some weakness due to shoulder 
pain.  Muscle tone was normal.  Deep tendon reflexes were 2+.  
Forward flexion was to 170 degrees and abduction was to 170 
degrees.  External rotation was to 85 to 90 degrees and 
internal rotation was to 90 degrees with some pain.  There 
was tenderness on deep palpation within the shoulder joint, 
but no evidence of swelling or instability in the left 
shoulder.  Manual muscle testing in the upper extremities was 
significant for no evidence of weakness.   Diagnosis was 
evidence of bilateral rotator cuff injury with a moderate 
impingement, but no evidence of a significant shoulder tear 
on either side.  

The veteran presented testimony before a Member of the Board 
in December 2001.
He testified that he remained restricted to lifting no more 
than twenty to thirty pounds.  He still had not undergone 
shoulder surgery.  He testified that he had ceased working in 
June and currently attended vocational rehabilitation 
classes. 

The veteran's service-connected left shoulder strain is 
presently assigned a noncompensable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5203, which prescribes a 10 
percent rating for malunion of the clavicle or scapula of the 
minor upper extremity, or for nonunion of the clavicle or 
scapula of the minor upper extremity without loose movement.  
A 20 percent evaluation is warranted for nonunion of the 
clavicle or scapula of the minor upper extremity with loose 
movement or for dislocation of the clavicle or scapula of the 
minor upper extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.  

Based on a review of the evidence of record, the Board finds 
that there is no objective evidence of malunion, nonunion, or 
dislocation of the scapula or clavicle due to the veteran's 
service-connected left shoulder strain.  The June 1999 VA 
examiner noted a deformity in the left clavicle, consistent 
with an old healed fracture.  According to the April 2001 VA 
examiner, the veteran sustained a non-service related left 
clavicle and scapula fracture in 1975 and another non-service 
related left clavicle fracture in 1994.  The July 1997 letter 
from Dr. E. R. indicates radiographic studies showed no 
evidence of bony pathology.  The June 1999 VA examination 
report shows a physical examination revealed no evidence of 
dislocation or subluxation.  November 2000 VAMC Iron Mountain 
records show physical examination revealed no obvious 
deformity.  

Diagnostic Code 5203 also provides that a rating may be 
assigned based on impairment of function of the contiguous 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  The 
December 2000 VAMC Iron Mountain x-ray revealed mild 
degenerative disease in the acromioclavicular joint.  There 
is objective evidence of limitation of motion of the arm and 
tenderness on deep palpation within the shoulder joint.  
Limitation of arm motion is evaluated under Diagnostic Code 
5201, which prescribes a 20 percent rating where there is 
limitation of motion of the arm at the shoulder level.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  The most limitation of 
arm motion the veteran has shown is during the April 2001 VA 
joints examination; however, the left shoulder had both 
forward elevation and abduction far above shoulder level, 
i.e, 90 degrees.  38 C.F.R. § 4.71, Plate I.  Forward 
elevation was to 170 degrees and abduction was to 170 
degrees.  The examiner noted "some pain" with internal 
rotation, but none was noted on forward elevation or 
abduction.  Therefore, in considering the overall movement of 
the arm and limitations due to pain, the Board considers the 
limitation of motion of the left arm does not more nearly 
approximate that of limitation of motion to the shoulder 
level, warranting a 20 percent rating under Diagnostic Code 
5201.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The veteran's left shoulder strain is manifested by 
subjective complaints of pain, soreness, weakness, and 
fatigue, as well as some objective evidence of weakness.  The 
July 1997, October 1997, and January 1998 St. Francis 
Hospital Occupational Therapy Evaluations show strength in 
the left shoulder ranged from 4+ to 5 with complaints of 
slight pain.  The June 1999 VA examiner noted neurological 
findings on strength were 3/5, but physical examination 
revealed no evidence of weakness.  The April 2001 VA 
peripheral nerves and joints examination reports show 
physical examination revealed mild weakness, but manual 
muscle testing was significant for no evidence of weakness.  
The foregoing findings show at best mild weakness and slight 
pain.  Considering the provisions of 38 C.F.R. §§ 4.40 and 
4.45, which address painful motion and functional loss due to 
pain, it appears that a compensable evaluation due to such 
symptomatology is appropriate.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The record contains objective evidence 
reflecting that there is functional impairment attributable 
to the veteran's complaints of left shoulder pain and 
weakness which support a rating of 10 percent, and no more, 
under Diagnostic Code 5203.  The veteran is not, however, 
entitled to a rating in excess of 10 percent, for any period 
of his appeal, as there is no actual malunion, nonunion, or 
dislocation of the scapula or clavicle or objective evidence 
demonstrating functional impairment which would warrant a 
rating beyond 10 percent under Diagnostic Code 5203. 

The Board considers other potentially applicable diagnostic 
codes under which the veteran may be entitled to a rating in 
excess of 10 percent.  Diagnostic Code 5202 prescribes a 20 
percent rating for malunion of the humerus with moderate or 
marked deformity, of the minor upper extremity.  38 C.F.R. § 
4.71a, Diagnostic Code 5202.  There are no reported findings 
of involvement of the humerus, other than those pertaining to 
the acromioclavicular joint, which was previously evaluated.  
Thus, a rating in excess of 10 percent under Diagnostic Code 
5202 is not for application.  In regard to Diagnostic Code 
5200, there are no reported findings of ankylosis of the 
scapulohumeral articulation or symptomatology analogous of 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  A 
rating in excess of 10 percent under Diagnostic Code 5200 is 
not for application.



II. Initial Compensable Rating for Left (non-dominant) Elbow 
Epicondylitis

June 1997 reserve service records show that the veteran was 
diagnosed with overuse syndrome, left supination tendinitis.  

The July 1997, October 1997, and January 1998 St. Francis 
Hospital Functional Capacity Evaluations show the strength in 
the veteran's elbow ranged from 4 to 5 on a 5 point scale, 
with complaints of slight pain on flexion.  The veteran 
indicated he had trouble sleeping because of constant 
throbbing in his left elbow.  X-rays ruled out any type of 
fracture.  The range of motion of the left elbow was 6 to 130 
active and pronation was 0 to 75 active.  

December 1997 to January 1998 medical records from Dr. J.J.B. 
show the veteran was diagnosed with lateral epicondylitis.  
An injection provided him with some relief.  The physician 
recommended that the veteran not perform his normal military 
duties and normal civilian occupation for the month of 
December.  He further recommended the veteran's restriction 
to moderate duty for the month of February.  
January to February 1998 progress notes show that the veteran 
was restricted to lifting no more than 75 pounds. 

July 1998 reserve service records show the veteran was 
diagnosed with chronic left epicondylitis without significant 
limitation.  Lifting restrictions remained unchanged.  No 
deformity was noted.  Pronation was to 90 degrees.  There was 
tenderness on palpation. 

The September 1998 Medical Evaluation of Board (MEB) 
indicates the veteran's elbow showed no deformity.  Pronation 
was to 90 degrees.  Flexion-extension was from 0 to 112 
degrees.  Palpation revealed tenderness by the lateral upper 
condyle.  There was no pain with resisted pronation.  
Radiographic data was unremarkable.  Lifting restrictions 
remained unchanged. 

The report on the VA examination conducted in June 1999 shows 
findings previously mentioned in the "Initial Compensable 
Rating for Left Shoulder Strain" portion of this decision.  
In addition, physical examination revealed no evidence of 
surgery and anti-inflammatory symptoms.  Elbow flexion was 0 
to 145.  Forearm pronation was 0 to 180 [sic 80].  An x-ray 
was negative for acute fractures, dislocations, or other bone 
or joint abnormalities.  Diagnosis was chronic epicondylitis, 
left elbow.

The veteran presented testimony at a personal hearing before 
the RO in August 2000.   He complained of pain, stiffness, 
weakness, lack of endurance, and difficulty with holding 
objects-not necessarily lifting them.  He reported that he 
currently took medication. 

The reports on the April 2001 VA peripheral nerves and joints 
examinations show findings previously mentioned in the 
"Initial Compensable Rating for Left Shoulder Strain" 
portion of this decision.  In addition, the veteran 
complained that job duties such as mopping, exacerbated the 
pain in his elbow.  Physical examination of the left elbow 
revealed positive chronic arm aches, evidence of mild 
tenderness over the left epicondyle, and a deformity distal 
to the left elbow related to a childhood injury.  There was 
no redness, swelling, or instability, and no evidence of 
weakness or sensory loss.  Joint range of motion had been 
maintained.  Flexion was to 135 degrees and extension was 
full.  Diagnosis was evidence of left lateral epicondylitis.  
The examiner noted that the veteran was on a 20 to 30 pound 
weight restriction.  
 
The veteran presented testimony before a Member of the Board 
in December 2001 concerning complaints that were previously 
mentioned.  He also testified that he never had arm surgery. 

The veteran's service-connected left (non-dominant) elbow 
epicondylitis is presently assigned a noncompensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5211, 
which prescribes a 10 percent rating for malunion of the ulna 
of the minor upper extremity with bad alignment.  A 20 
percent evaluation is warranted for nonunion of the ulna in 
the lower half of the minor upper extremity, or in the upper 
half with false movement, but without loss of bone substance 
or deformity.  With loss of bone substance (1 inch (2.5 cms.) 
or more) and marked deformity, a 30 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5211.  

Based on a review of the evidence of record, the Board finds 
that there is no objective evidence of malunion or nonunion 
of the ulna due to the veteran's service-connected left elbow 
disability.  According to the April 2001 VA joints 
examination, a deformity distal to the left elbow is related 
to a childhood injury. 

Although the required symptomatology under Diagnostic Code 
5211 is not shown, the Board notes that the veteran's left 
elbow disability is manifested by subjective complaints of 
pain, stiffness, lack of endurance, weakness, and difficulty 
holding objects.  The veteran has been diagnosed with overuse 
syndrome, tendinitis, and chronic lateral epicondylitis.  The 
July 1997, October 1997, and January 1998 St. Francis 
Hospital Functional Capacity Evaluations show strength in the 
elbow ranged from 4 to 5 on a 5 point scale, with complaints 
of slight pain on flexion and complaints of pain on 
supination.  The June 1999 VA examiner noted neurological 
findings on strength were 3/5, but his musculoskeletal showed 
no evidence of instability, muscle atrophy, or weakness.  The 
April 2001 VA examiner noted that physical examination 
revealed positive chronic arm aches, but no evidence of 
weakness.  The foregoing findings show evidence of slight 
pain and a slight decrease in strength.  In accordance with 
the provisions of 38 C.F.R. § 4.40 and 4.45, the Board finds 
that the record contains objective evidence reflecting that 
there is functional impairment attributable to the veteran's 
complaints of left elbow pain and weakness which support a 
rating of 10 percent, and no more, under Diagnostic Code 
5211.  The veteran is not, however, entitled to a rating in 
excess of 10 percent, for any period of his appeal, as there 
is no actual malunion or nonunion of the ulna or objective 
evidence demonstrating functional impairment which would 
warrant a rating beyond 10 percent under Diagnostic Code 
5211. 

The Board considers other potentially applicable diagnostic 
codes under which the veteran may be entitled to a rating in 
excess of 10 percent.  There is objective evidence of 
limitation of motion of the left elbow.  Limitation of motion 
for the elbow is rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5206, 5207, 5208, 5213.  Under Diagnostic Code 5206, 
limitation of flexion of the minor forearm to 90 degrees 
warrants a 20 percent evaluation.  Under Diagnostic Code 
5207, limitation of extension of the minor forearm to 75 
degrees warrants a 20 percent evaluation. Under Diagnostic 
Code 5208, flexion limited to 100 degrees and extension 
limited to 45 degrees warrants a 20 percent evaluation.  
Under Diagnostic Code 5213, limitation of pronation of the 
minor forearm beyond the last quarter of arc where the hand 
does not approach full pronation from zero to 60 degrees, or 
motion lost beyond the middle of the arc which equates to 60 
degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71, 
Plate I. 

The most limitation of motion of the veteran's left elbow 
reported is flexion from 0 to 112 degrees and pronation to 75 
degrees; however, these ranges do not approach the 
limitations set forth above.  Considering such factors as the 
reported findings of slight pain on flexion and some evidence 
of weakness, the veteran's left elbow disability warrants at 
best the same 10 percent rating under Diagnostic Codes 5206, 
5207, 5208, and 5213. 

In regard to other potentially applicable diagnostic codes, 
the claims file contains no evidence that the veteran has 
been diagnosed with prescribed levels of favorable, 
intermediate, or unfavorable ankylosis; or has been diagnosed 
with flail joint impairment or flail false joint; or has been 
diagnosed with radius impairment.  Thus, none of the 
respective codes are applicable.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5205, 5209, 5210, 5212.  

III.	Higher Initial Rating for Post Traumatic Stress Disorder

Subjective complaints from the veteran, his wife, and his 
sister-in-law indicate that the veteran's PTSD is manifested 
by the following:  anger; irritability; depression; startle 
response; hypervigilance; avoidance of Vietnam stimuli; 
chronic sleep impairment; memory loss; difficulty with 
family, marital, and work relationships; anti-social 
behavior; suspiciousness; dreams or nightmares; flashbacks 
three to five times a month-more in July; intrusive 
thoughts; poor hygiene; poor motivation; some preoccupation 
with one's own death; suicidal ideation; occasional homicidal 
ideation; diminished ability to concentrate; total loss in 
finding pleasure in acts that normally give pleasure; 
decreased appetite; and paranoia.  

The objective findings reported on the June 1990 Bell 
Behavioral Services letter, September 1998 MEB report, 
December 1997 and February 1999 Pathways records, June 1999, 
June 2000, and March 2001 VA PTSD examination reports, and 
October 1999, November 1999, October 2000, December 2000, and 
January 2001 VAMC Iron Mountain mental assessments show the 
veteran's service-connected PTSD is primarily manifested by 
the following:  clear thought patterns; appropriate grooming 
and hygiene; blunted or flattened affect; fair to appropriate 
eye contact; intact recent and remote memory; anger; 
irritation; anxiety; depression; frustration; suspiciousness; 
alertness and well-orientation to person, place, and time; 
linear and goal-directed thought processes; logical and 
coherent thought process; intact concentration; fair to good 
judgment and insight; clear and comprehensible speech; 
appropriate perceptions; average intellect; average motor 
activity; cooperative but guarded; occasional auditory and 
visual hallucinations; some hypervigilance; reliability; and 
absent current suicidal or homicidal ideation, delusions, 
psychotic features, idiosyncratic speech or behaviors, panic 
disorder, ideas of grandiosity, compulsions, obsessive 
thoughts, hypochondriacal trends, persecutory trends, and 
phobias.  

The September 1998 MEB report also indicates the veteran 
stated that his wife and children "ke[pt] him going."  He 
was employed as a janitor.  Diagnoses on Axis I were PTSD and 
depressive disorder.  Diagnosis on Axis IV was psychosocial 
stressors, unknown.  Global Assessment of Functioning (GAF) 
score was 60. 

Private medical records from Pathways also show GAF scores of 
55 and 48 were assigned in December 1997 and February 1999, 
respectively. 

The June 1999 VA PTSD examination report also indicates the 
veteran currently received counseling twice a month.  He 
received medication.  He liked his job as a janitor because 
he was able to work mainly by himself.  He had one friend who 
lived in Maine.  His daily activities generally included 
doing chores around the house and gardening.  Diagnoses on 
Axis I were PTSD, chronic, moderate and depressive disorder, 
secondary to PTSD.  Diagnosis on Axis IV was psychosocial 
stressors:  past, severe, exposure to war zone and combat 
activity; present, marital strain and strain in family 
relationship, under employment.  GAF score was 53, currently 
and over the past year due to impairment in social and 
occupational functioning and moderate to serious symptoms.

VAMC Iron Mountain outpatient treatment records dated in 
October 1999 also show the veteran reported no history of 
violence or abuse.  He remained employed as a janitor.  The 
veteran indicated he had a fairly good relationship with his 
three children and they prevented him from hurting himself or 
others.  Diagnosis on Axis I was PTSD with depression.  
Diagnosis on Axis IV was stressors: combat, domestic, and 
job.  GAF score was 65.  November 1999 records show Diagnosis 
on Axis I was PTSD with major depression in partial 
remission.  Diagnosis on Axis IV was moderate psychosocial 
stressors.  GAF score was 60.     

The report on the June 2000 VA PTSD examination also shows 
diagnosis on Axis I was alcohol, narcotic, stimulant 
(codeine), cannabis, and hallucinogen dependencies, in 
remission.   Diagnosis on Axis IV was current psychosocial 
stressors included progression of underlying disease, 
marital, family, and job stressors.  GAF score was 60.   

At a personal hearing before the RO in August 2000, the 
veteran testified that he reaggravated his back and was 
dismissed from his job as a janitor because of the condition.  
He reported that he currently took medication.  He spent his 
time sitting in the house and cutting the grass.  The 
veteran's wife testified that she was "his therapy."  She 
also indicated that the veteran picked up a $100.00 bill at 
his former casino job and he got fired for stealing.  

An October 2000 VAMC Iron Mountain record also shows the 
veteran was diagnosed with major depressive disorder, 
recurring, moderate.  PTSD was to be ruled out.  GAF score 
was 60.   Later October records show Assessment on Axis I was 
major depression recurrent, moderate in severity, PTSD.  Axis 
II was possible antisocial personality disorder.  Axis IV was 
moderate psychosocial stressors.  GAF score was 50.  A 
November 2000 record shows the veteran reported that work was 
fine.  Assessment was PTSD and impulse control disorder.  
December 2000 records show the veteran indicted that he liked 
to go for rides with his wife and he liked to read.  Later 
December records show the veteran indicated he returned to 
work after receipt of workman's compensation for a back 
injury.  The examiner noted the veteran described significant 
symptoms of depressive disorder.  January 2001 records show 
that an examiner noted that it seemed the veteran did not 
currently have clear PTSD symptoms.  Assessment was PTSD and 
antisocial personality disorder.  March 2001 VAMC Iron 
Mountain records show an examiner noted no overt psychosis.  
Assessment was depression with perhaps a few paranoid 
features. 

The reports on the March 2001 VA PTSD and April 2001 
peripheral nerves examinations also show the veteran 
indicated he might have nightmares three to four times a week 
and night sweats.  He saw his psychiatrist once a month and 
received medication.  He still worked as a janitor at the 
school where his wife worked.  He described a typical day as 
getting up, "messing around" the house, and washing up to 
go to work.  He sometimes enjoyed camping, reading, watching 
television, or listening to music.  Diagnosis on Axis I was 
PTSD, and alcohol, narcotic, stimulant, cannabis, and 
hallucinogen dependencies, all in remission.   Diagnosis on 
Axis IV was current psychosocial stressors:  marital, family, 
and job.  GAF score was 65.  The examiner noted that the 
veteran showed improvement since the June 2000 PTSD 
examination-most probably due to his medication and therapy.  

The veteran presented testimony before the undersigned Member 
of the Board in December 2001. He indicated he had nightmares 
two to three times a day and currently had suicidal thoughts 
two to three times a week.  He no longer saw a psychiatrist.  
In regard to his janitorial job, he stated, "June they took 
me off work, pending a workmen's comp claim . . . ."  In 
response to the question of what he considered his biggest 
problem, the veteran indicated that anxiety and difficulty 
getting along with other people were big contributors.  

The veteran's service-connected post traumatic stress 
disorder is presently assigned a 30 percent rating under 38 
C.F.R. § 4.130, Diagnostic Code 9411, which prescribes a 50 
percent rating for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  A GAF score of 41 to 50 is indicative 
of serious symptoms or serious impairment in social, 
occupational, or school functioning.  A GAF score of 51 to 60 
is indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
61 to 70 is indicative of some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning well, with some meaningful 
interpersonal relationships.  GAFs shown during the appeal 
period include 55 in December 1997, 60 in September 1998, 48 
in February 1999, 53 in June 1999, 65 in October 1999, 60 in 
November 1999, 60 in June 2000, 50 and 60 in October 2000, 
and 65 in March 2001.  Thus, the veteran's general level of 
functioning ranges from moderate to slight impairment.

The Board finds that the veteran's PTSD is productive of 
symptomatology which is consistent with the criteria provided 
for a 30 percent rating under Diagnostic Code 9411, as there 
is evidence of depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, and complaints of memory loss.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  The Board also finds 
that to a certain extent, the exhibited PTSD symptomatology 
is consistent with a greater degree of occupational and 
social impairment, to include the criteria provided for a 50 
percent rating under Diagnostic Code 9411, in that there is 
evidence of flattened affect, disturbances in motivation and 
mood, and complaints of difficulty in establishing and 
maintaining effective work and social relationships.  In 
addition, as noted above, the GAF scores generally show 
moderate/slight impairment in social and occupational 
functioning. The Board resolves all doubt in the veteran's 
favor and finds that the veteran's disability picture more 
closely approximates the criteria for a 50 percent rating 
under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7.

The Board also finds that the evidence is not indicative of 
symptomatology that is consistent with a 70 percent rating 
under Diagnostic Code 9411.  The record shows that despite 
his difficulties, the veteran maintained employment 
throughout the appeal period, with the same employer, until 
he was released from his job for an unrelated condition.  
Despite his dislike for the one other individual he had on 
occasion to work with, the veteran had indicated that he 
liked his job because he generally worked by himself.  Thus, 
he has been able to adjust to a worklike setting with PTSD.  
In addition, he remains married to his wife with whom he has 
a 23-year relationship.  She has indicated that she is "his 
therapy."  The veteran has reported a fairly good 
relationship with his children as well as a desire to make 
the relationship stronger, which further suggests that he is 
able to establish and maintain effective personal 
relationships.  The veteran also reported that he has one 
friend.

The veteran has complained of anger and irritability; in 
addition, his wife has reported that he experiences fits of 
anger.  The evidence does not indicate that the veteran 
experiences periods of violence associated with his PTSD or 
that he has an ongoing problem with impaired impulse control.  
The veteran has also indicated that he has suicidal ideation 
and occasional homicidal ideation, but he also indicated that 
his wife and children prevent him from carrying out these 
actions. The veteran's wife has complained that the veteran 
neglects his personal appearance and hygiene.  VA outpatient 
records show that on two occasions the veteran appeared 
disheveled and his hygiene was poor.  Nevertheless, the vast 
majority of the time, VA examiners noted that the veteran's 
appearance was good or appropriate.  Moreover, the veteran 
has described that a typical day involved "wash[ing] up" 
before going to work.  The veteran seems able to adapt his 
hygiene and appearance as warranted by the situation.  In 
addition, there is no evidence of deficiencies in judgment 
and thinking, spatial disorientation, illogical, obscure, or 
irrelevant speech, or evidence of obsessional rituals which 
interfere with routine activities.  Therefore, the Board is 
of the opinion that the veteran's PTSD symptomatology is not 
productive of occupational or social impairment to the degree 
which is contemplated for a 70 percent rating under 
Diagnostic Code 9411. 

IV.	Conclusion

The Board has considered assigning staged ratings to the 
service-connected disabilities.  Staged ratings are not in 
order during any portion of the appeal.  

Finally, the Board finds that the evidence does not show that 
the veteran's left shoulder strain, left elbow epicondylitis, 
and PTSD have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).



ORDER

An initial compensable rating of 10 percent for the full 
period of the appeal, for left shoulder strain is granted, 
subject to controlling regulations affecting the payment of 
monetary awards.

An initial compensable rating of 10 percent for the full 
period of the appeal, for left (non-dominant) elbow 
epicondylitis is granted, subject to controlling regulations 
affecting the payment of monetary awards.
.

A higher initial rating of 50 percent for post traumatic 
stress disorder is granted, subject to controlling 
regulations affecting the payment of monetary awards.
.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

